                                 UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF WASHINGTON
 2
                                         TACOMA DIVISION
 3
     In re:                                                       Case No.: 19-42719-MJH
 4
     Orland Wayne Hardie, III and Stacy Leigh                    AFFIDAVIT IN SUPPORT OF
 5   Helmer-Hardie,                                              MOTION FOR RELIEF FROM STAY
                             Debtor(s).
 6
 7
     sTATE oF           Co1Jnee/-f '(u..,,+-
 8
     coUNTY oF              All'dd/ Halc(f]
 9
                                                         ,I__, being first duly sworn upon oath deposes and says:
                                                  ""'-'-l_,_
     .....Zt2�-tl.�'/.�n�a_J_-O�'ao� �..._71 �1�7�C:
10
              I am employed at Planet Home Lending, LLC, its successors and assigns ("Movant") and
11
12   am authorized to make this affidavit on behalf of Movant. I make this affidavit based on my

13   personal knowledge of the facts contained herein. My personal knowledge is based on my revie
14   of the servicing records described below.
15
              In the regular performance of my job functions, I am familiar with the business records as
16
     maintained by Movant for the purpose of servicing mortgage loans. These records (which
17
18   typically include data compilations, electronically-imaged documents and others) are made at or

19   near the time by, or from information provided by, persons with knowledge of the activity and
20   transactions, reflected in such records, and are kept in the course of business activity conducted
21
     regularly by Movant. It is the regular practice of Movant's mortgage servicing business to make
22
     and update these records. In connection with making this affidavit, I have personally examined
23
     these business records reflecting data and information of Orland Wayne Hardie, III and Stacy
24
25   Leigh Helmer-Hardie. The servicing records indicate as follows:

26            1.      The Secured Debt. On or about October 3, 2017, Orland Wayne Hardie, III and
27
     Stacy Leigh Helmer-Hardie made and delivered a Promissory Note (the "Note") in the original
28
